Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 176







Industrial Contractors, Inc., 		Appellant



v.



Workforce Safety and Insurance, 		Respondent



and



James Higginbotham,		Appellee







No. 20110135







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Lawrence E. King, P.O. Box 1695, Bismarck, N.D. 58502-1695, for appellant.



Stephen D. Little, Gateway Office Building, 2718 Gateway Avenue, Suite 302, Bismarck, N.D. 58503-0585, for appellee.

Industrial Contractors, Inc. v. Workforce Safety & Insurance

No. 20110135



Per Curiam.

[¶1]	Industrial Contractors, Inc., (“ICI”) appeals from a judgment dismissing its appeal to the district court from a Workforce Safety & Insurance order involving its employee, James Higginbotham.  On appeal, ICI argues that the district court erred in dismissing its appeal on the basis of a lack of jurisdiction and erred in denying as moot its motions for change of venue and to amend service or, alternatively, to enlarge the time for service and filing of appeal.  We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Basin Elec. Power Coop. v. North Dakota Workers Comp. Bureau
, 541 N.W.2d 685 (N.D. 1996) (holding district court lacked subject matter jurisdiction over employer’s appeal of Bureau order when appeal was not filed in the district court of the county where the injury occurred or of the county where the claimant resided).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner